DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 7/14/2021 to claims 13, 15, and 17-19 have been entered. Claims 2, 4-11, and 16 are canceled. Claims NUMBERS have been added. Claims 1, 3, 12-15, and 17-21 remain pending, of which claims 1, 3, 12, and 20 are being considered on their merits. Claims 13-19 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I and II and species election, as set forth in the Office action mailed on 12/22/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. In view of the instant amendments, the restriction and species election requirement is withdrawn with the instant Office Action.  Claims 13-19 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Claims 1, 3, 12-15, and 17-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sean C. Barron/Primary Examiner, Art Unit 1653